Judgment unanimously reversed on the law and indictment dismissed. Memorandum: Defendant’s motion to suppress the physical evidence seized from defendant’s vehicle and from his person should have been granted. Although the vehicle was lawfully stopped for speeding, the officer’s alleged observation of cigarette-rolling paper in the center console and a hand-rolled cigarette butt in the ashtray did not constitute probable cause for a search of the vehicle (see, People v Baldon, 51 AD2d 880; People v Franklin, 46 AD2d 189). While questioning defendant on matters unrelated to the speeding charge, the Trooper asked defendant if he could look in the car, and defendant told him to go ahead. Permission to look into the vehicle did not amount to consent to search the vehicle (see, People v Guzman, 153 AD2d 320). (Appeal from judgment of Cayuga County Court, Corning, J. — criminal possession of controlled substance, fourth degree.) Present — Denman, J. P., Green, Pine, Balio and Lawton, JJ.